                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DIONN NOVELL TAYLOR,                           Case No. 18-cv-04857-PJH
                                                       Plaintiff,
                                   8
                                                                                        ORDER DIRECTING CLERK TO
                                                 v.                                     REASSIGN CASE
                                   9

                                  10     SF SHERIFFS CAPTAIN JACKSON, et
                                         al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pro se plaintiff Dionn Novell Taylor, a detainee held in San Francisco County Jail
                                  14   #4, has filed an amended complaint under 42 U.S.C. § 1983 alleging that his housing unit
                                  15   has faulty plumbing pipes which cause the toilets to overflow and leaks from the ceiling
                                  16   which has led to his cell being flooded with sewage, and that several defendants were
                                  17   informed about the issue but have failed to take appropriate action. By order entered
                                  18   November 29, 2018, the court ordered service of the amended complaint on defendants
                                  19   Sergeant Miller, Sergeant Dolly and Captain Jackson. Dkt. no. 6. Defendants had not
                                  20   yet entered an appearance in this action but filed an administrative motion pursuant to
                                  21   Civil Local Rule 3-12 to consider whether this action is related to two later-filed actions
                                  22   assigned to Magistrate Judge Spero: Johnson, et al. v. City and County of San Francisco,
                                  23   et al., No. 18-cv-4890-JCS, and Zayas, et al. v. San Francisco County Sheriff’s Dept., et
                                  24   al., No. 18-cv-6155-JCS. Defendants asserted in the administrative motion that this
                                  25   action was related to the Johnson and Zayas actions because all three cases arise out of
                                  26   plumbing issues at county jail #4 from January 2017 to the present and therefore concern
                                  27   substantially the same transaction, facts, issues and questions of law. Dkt. no. 10.
                                  28
                                   1          Defendants asked that the three cases be related and that the instant action,

                                   2   which was the lowest-numbered case, be reassigned to Magistrate Judge Spero.

                                   3   Defendants’ motion was denied pursuant to the local rules as described in a prior court

                                   4   order. Dkt. No. 12. However, the court noted that even though the instant case was the

                                   5   lowest numbered case, the court would consider reassignment to Magistrate Judge

                                   6   Spero if plaintiff Dionn Novell Taylor filed a written consent to proceed before a

                                   7   Magistrate Judge for all purposes, including entry of judgment. Dkt. No. 13. All parties

                                   8   have now consented to proceed before a Magistrate Judge. Dkt. Nos. 14, 16.

                                   9          Accordingly, the clerk shall REASSIGN this case to Magistrate Judge Spero. The

                                  10   parties are instructed that all future filings in any reassigned case are to bear the initials

                                  11   of the newly assigned judge immediately after the case number. Any case management

                                  12   conference in any reassigned case will be rescheduled by the court. The parties shall
Northern District of California
 United States District Court




                                  13   adjust the dates for the conference, disclosures and report required by Fed. R. Civ. P. 16

                                  14   and 26 accordingly. Unless otherwise ordered, any dates for hearing noticed motions are

                                  15   vacated and must be re-noticed by the moving party before the newly assigned judge;

                                  16   any deadlines set by the ADR Local Rules remain in effect; and any deadlines

                                  17   established in a case management order continue to govern, except dates for

                                  18   appearance in court, which will be rescheduled by the newly assigned judge.

                                  19          IT IS SO ORDERED.

                                  20   Dated: February 5, 2019

                                  21

                                  22
                                                                                                 PHYLLIS J. HAMILTON
                                  23                                                             United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         DIONN NOVELL TAYLOR,
                                   5                                                          Case No. 18-cv-04857-PJH
                                                        Plaintiff,
                                   6
                                                  v.                                          CERTIFICATE OF SERVICE
                                   7
                                         SF SHERIFFS CAPTAIN JACKSON, et al.,
                                   8
                                                        Defendants.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on February 5, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18    Dionn Novell Taylor
                                        AKA Michael Lindsay #AYS150
                                  19    Santa Rita County Jail
                                        5325 Broader Road
                                  20    Dublin, CA 94568
                                  21

                                  22
                                       Dated: February 5, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Kelly Collins, Deputy Clerk to the
                                  27
                                                                                          Honorable PHYLLIS J. HAMILTON
                                  28
                                                                                          3
